                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

                               )
                               )
IN RE WILLIS TOWERS WATSON PLC )                               Civil Action No. 1:17-cv-1338 (AJT/JFA)
PROXY LITIGATION               )
                               )                               CLASS ACTION
                               )

                                        MEMORANDUM OPINION

         By Order dated February 25, 2020 [Doc. 116], this Court denied the Motion to Certify

Order for Appeal and For a Continued Stay of Proceedings [Doc. 102] (the “Motion”) filed by

Defendants Willis Towers Watson plc, Towers Watson & Co. (n/k/a WTW Delaware Holdings

LLC), Willis Group Holdings plc (n/k/a Willis Towers Watson plc), John Haley, and Dominic

Casserley (collectively, the “Defendants”). 1 This Memorandum Opinion sets forth the reasons

the Court denied Defendants’ request in the Motion to certify for interlocutory appeal pursuant to

28 U.S.C. § 1252(b) the three questions decided in this Court’s January 31, 2020 Memorandum

Opinion and Order [Doc. 100] (the “Order”). 2

                                           I.     BACKGROUND

         By Order dated July 11, 2018, this Court dismissed the Amended Complaint [Doc. 49]

(“Amended Complaint”) based on the statute of limitations and a failure to adequately allege that

the relied upon misrepresentations and omissions were material. In re Willis Towers Watson plc

Proxy Litig., 2018 WL 3423859 (E.D. Va. July 11, 2018) (“July 11 Order”). Plaintiff appealed

from that July 11 Order and on August 30, 2019, the Fourth Circuit reversed and vacated that


1
  Defendants Jeffrey W. Ubben and ValueAct Capital Management, L.P. have not moved this Court to certify any
issues for interlocutory appeal.
2
  In the February 25, 2020 Order, the Court also denied as moot Defendants’ request that this Court stay all
proceedings in this action, including discovery, until the United States Court Appeals for the Fourth Circuit decides
whether to hear the certified appeal. Motion at 1-2.
Order. In re Willis Towers Watson plc Proxy Litig., 937 F.3d 297, 309 (4th Cir. 2019). In its

opinion, the Fourth Circuit specifically identified the following three “issues of first impression

in this circuit” to be considered on remand: (1) does a claim under Section 14(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78n(a), that sounds in fraud require a

particularized pleading of scienter?; (2) can a Section 14(a) claim sound in negligence instead of

fraud?; and (3) if a Section 14(a) claim does sound in negligence, must the complaint nonetheless

include particularized allegations of negligence? Id. at 307-08.

         On January 31, 2020, after the Defendants renewed their motion to dismiss [Doc. 87], the

Court held that: (1) a Section 14(a) claim that “sounds in fraud” does not require a particularized

pleading of scienter; (2) a Section 14(a) claim can sound in “negligence” rather than fraud; and

(3) a Section 14(a) claim does not need to include particularized allegations of negligence. Order

at 3. In light of these holdings, the Court concluded that the Amended Complaint adequately

alleged claims under Section 14(a) and Section 20(a) of the Exchange Act. Order at 4. 3

         On February 5, 2020, Defendants filed the Motion and accompanying Memorandum of

Law in Support [Doc. 103 (“Memo.”)]. On February 24, 2020, Defendants, who waived a

hearing on the Motion [Doc. 104], filed their reply [Doc. 115 (“Reply”)]. By Order dated

February 25, 2020, the Court denied the Motion.




3
  On February 3, 2020, the Court entered its scheduling order [Doc. 101] and promptly thereafter, Plaintiff served
discovery on Defendants, see [Doc. 105] at ¶ 5. By Order dated February 18, 2020, the Court denied Defendants’
request for an expedited briefing schedule [Doc. 109], and in accordance with that Order, Plaintiff filed its response
to the Motion [Doc. 113].

                                                          2
                                         II.    ANALYSIS

            A. Interlocutory Appeal

        A court may certify an order for interlocutory appellate review if the moving party

demonstrates that the order it seeks to appeal “[1] involves a controlling question of law [2] as to

which there is substantial ground for difference of opinion and [3] that an immediate appeal from

the order may materially advance the ultimate termination of the litigation . . . .” 28 U.S.C. §

1292(b); see also Virginia ex rel. Integra Rec., L.L.C. v. Countrywide Secs. Corp., 2015 U.S.

Dist. LEXIS 71944, 2015 WL 3540473, at *4 (E.D. Va. June 3, 2015) (citing Cooke-Bates v.

Bayer Corp., 2010 U.S. Dist. LEXIS 121255, 2010 WL 4789838, at *2 (E.D. Va. Nov. 15,

2010)). A decision to certify a non-final order for interlocutory review lies within the discretion

of the reviewing court, Terry v. June, 368 F.Supp.2d 538, 539 (W.D. Va. 2005); however, such

discretion is to be used sparingly, Myles v. Laffitte, 881 F.2d 125, 127 (4th Cir. 1989), and

motions requesting a court to certify a non-final order for interlocutory appeal should only be

granted under “exceptional circumstances” involving a “narrow question of pure law whose

resolution will be completely dispositive of the litigation, either as a legal or practical matter,”

Difelice v. U.S. Airways, Inc., 404 F. Supp. 2d 907, 908 (E.D. Va. 2005) (quoting Fannin v. CSX

Transp., Inc., 873 F.2d 1438 [reported in full at 1989 U.S. App. LEXIS 20859], at *5 (4th Cir.

1989) (per curiam) (unpublished)). Importantly, a moving party must satisfy all three § 1292(b)

criteria before a district court can decide, in its discretion, to certify a non-final order for

interlocutory appeal. Cooke-Bates, 2010 WL 4789838, at *2.

        Whether an issue is considered “controlling” hinges on its potential to impact the course

of the litigation. On the one hand, courts have found an issue controlling “if reversal of the

district court’s opinion would result in dismissal of the action.” Strougo ex rel. Brazil Fund v.



                                                    3
Scudder, Stevens & Clark, 1997 U.S. Dist. LEXIS 12243, 1997 WL 473566, at *7 (S.D.N.Y.

Aug. 18, 1997) (citing Klinghoffer v. S.N.C. Achille Lauro, 921 F.2d 21, 24 (2d Cir.

1990)) (other citations omitted). On the other hand, an issue is not “controlling” if its resolution

on appeal “would necessarily continue [the litigation] regardless of how that question were

decided.” North Carolina ex rel. Howes v. W.R. Peele, Sr. Trust, 889 F. Supp. 849, 852-53

(E.D.N.C. 1995) (citing 16 Charles A. Wright, et al., Federal Practice and Procedure § 3930, at

159 (1977)). And in this regard, courts have recognized that whether an issue implicates a

controlling question of law is closely-tied to whether an interlocutory appeal would materially

advance the termination of the litigation. See SEC v. Credit Bancorp, Ltd., 103 F. Supp. 2d 223,

227 (S.D.N.Y. 2000) (“Although technically the question of whether there is a controlling issue

of law is distinct from the question of whether certification would materially advance the

ultimate termination of the litigation, in practice the two questions are closely connected.”). By

way of example, courts have typically certified issues for interlocutory appeal when the issue is

dispositive of the court’s jurisdiction over the matter, an issue not present here. See, e.g.,

Gilmore v. Jones, 2019 U.S. Dist. LEXIS 157329, at *9, 2019 WL 4417490 (W.D. Va. Sep. 16,

2019) (certifying decision on defendants’ Rule 12(b)(2) motion to dismiss to implicate a

controlling question of law because whether the Fourth Circuit affirmed or denied the district

court’s holding on personal jurisdiction could result in the dismissal of the action except for one

defendant); Marquis v. FDIC, 965 F.2d 1148, 1151 (1st Cir. 1992) (accepting an interlocutory

appeal after noting the “importance of the jurisdictional question and its unsettled nature”).

       An issue presents a substantial ground for difference of opinion if courts, as opposed to

the parties, disagree on a controlling question of law. McDaniel v. Mehfoud, 708 F. Supp. 754,

756 (E.D. Va. 1989). But, as this Court has previously explained, “just any simple disagreement



                                                   4
between courts will not merit certification.” Cooke-Bates, 2010 WL 4789838, at *2. Instead, a

substantial ground for disagreement may arise if there is a “novel and difficult issue of first

impression” or if there is a circuit split and the controlling circuit has not commented on the

conflicting issue. Id.

        Finally, the party seeking an interlocutory appeal must demonstrate that certification will

“materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b). “The mere

fact that [certification] may save pre-trial and trial effort and expense,” however, “is not

determinative . . . .” Fannin, 1989 U.S. App. LEXIS 20859, at *5 (citation omitted). Indeed,

such speculative savings “can be said of any interlocutory appeal.” Id. Instead, in deciding if a

moving party has met this third criteria, courts must look to whether “early appellate review

might avoid protracted and expensive litigation.” Xoom, Inc. v. Imageline, Inc., 1999 U.S. Dist.

LEXIS 21978, 1999 WL 1611444, at *1 (E.D. Va. 1999) (internal quotations omitted).

        Defendants contend that each of the three issues decided in the Order satisfy the

requirements for certification. Central to this claim is that these issues are issues of first

impression in this circuit, which “if decided differently, would provide grounds on which to

dismiss the Amended Complaint at the pleading stage.” Reply at 6. But none of these issues

sufficiently raises the prospect that they are “controlling” in the sense that their resolution by the

Fourth Circuit would materially advance the ultimate termination of this litigation. In that regard,

even were the Fourth Circuit to decide the certified questions differently than the Court, reversal

would likely lead to a remand for further proceedings, either for the purpose of determining

whether the Amended Complaint sufficiently pleads the required allegations, or whether further

amendments should be permitted. And given the detailed allegations of the Amended

Complaint, the Fourth Circuit’s already issued opinion as to the adequacy of those allegations as



                                                   5
to the materiality requirement, and the liberal opportunity for amendments, it cannot be said at

this point that this litigation would likely end at the pleadings stage were the Court’s Order

reversed. For these reasons, an interlocutory appeal, should the Fourth Circuit choose to hear it,

would likely do little to materially advance its resolution, particularly when that issue is

considered in light of the time likely needed to reach a final judgment in this Court under its

already issued litigation schedule and the delay in reaching such a final judgment were an

interlocutory appeal heard. See In re Scientific-Atlanta, Inc., 2003 U.S. Dist. LEXIS 27749, at

*20-21, 2003 WL 25740734 (N.D. Ga. Apr. 15, 2003) (finding the absence of a controlling

question of law in the context of a securities class action since “[e]ven if the Court had found that

Plaintiffs’ allegations regarding the insider stock sales and the internal reports were insufficient,

dismissal of the complaint would have been improper” because the Court would have permitted

plaintiff to amend its complaint); Urbich v. Sayles, 779 F. Supp. 351, 364-65 (D.N.J. 1991)

(denying certification of a question concerning “the issue of the pleading requirements for claims

under Section . . . 14(a) of the Exchange Act . . . since an appeal, whether it affirmed or

overturned the decision of this court, would not materially advance the ultimate termination of

the litigation” and noting that “a ruling on the sufficiency of a pleading is generally unsuitable

for interlocutory appeal because of the ready availability of amendment”).

       To be sure, the questions the Defendants seek to certify implicate issues of first

impression in this circuit, and in certain instances, conflict with other circuit’s opinions. See

Order at 2, 10, 14; Willis Towers Watson, 937 F.3d at 308. But an issue’s precedential value is

not “per se sufficient to meet the ‘controlling issue of law’ standard,” Credit Bancorp, Ltd., 103

F. Supp. 2d at 227 (citing Klinghoffer, 921 F.2d at 24 (observing that precedential value is not a

decisive factor)); Wyeth v. Sandoz, Inc., 703 F.Supp.2d 508, 527 (E.D.N.C. 2010).



                                                  6
       Likewise, to the extent the issues to be certified pertain to the substantive elements of

Plaintiff’s Section 14(a) claim, see Reply at 5, those issues will ultimately be contained in

charging instructions or in Rule 56 or Rule 52 conclusions of law, such as scienter vel non,

which any appealing party could present to the Fourth Circuit once this Court enters a final

judgment. And in that respect, the posture of this case is no different than any other case that

may present issues of law for review on appeal, which are typically deemed to be properly

reviewable only after a final judgment has been entered based on a full evidentiary record. For

this reason, an interlocutory appeal based on the disputed issues of law embedded in the Order

cannot “justify a departure from the basic policy of postponing appellate review until after the

entry of a final judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 475 (1978). At this

point, interlocutory, piecemeal review appears particularly inappropriate in this case, given the

prospect of any number of legal and factual issues that the litigation may present for review on

appeal, including those pertaining to admissible evidence, damages, the availability of other

relief, and/or the sufficiency of the evidence.

       For all these reasons, the Defendants’ request for certification of the issues decided in its

January 31, 20120 Order is denied.

           B. Stay of Proceedings

   Defendants also request, should this Court certify the Order for interlocutory appeal, a stay of

these proceedings during the pendency of any appeal. Memo. at 7-8. However, because the

Court declines to certify the Order for immediate interlocutory appeal, there is no basis upon

which to issue a stay of this action. See Countrywide Sec. Corp., 2015 U.S. Dist. LEXIS 71944,

2015 WL 3540473, at *9 (declining stay after declining to certify issue for interlocutory appeal).

Therefore, Defendants’ request for a stay is denied as moot.



                                                  7
                                    in.    CONCLUSION


          Accordingly, for the foregoing reasons, the TW/Willis Defendants' Motion to Certify

Order for Appeal and For a Continued Stay of Proceedings [Doc. 102] is DENIED.

          The Clerk is directed to forward copies of this Memorandum Opinion to all counsel of

record.




                                                     Anthony J. Ti
                                                     United States/Di/t^ict Judge

Alexandria, Virginia
February 26, 2020
